DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 5, 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koketsu (US 4,113,365A).
Regarding to claim 1, Koketsu discloses Spectacles' frame with vertically adjustable nose pads, in Figures 6 and 8, comprising a plate (plate 17) having front and back surfaces and opposing side edges; wherein the plate (17) includes a through-hole (17a) adapted receive fasteners for mounting the plate (17) on the bridge portion (2) of the eyeglass frames; opposing right and left wire members (19), each wire member (19) extending downwardly from a respective one of the side edges of the plate (17), and wherein each wire member (17) terminates in a coupling mechanism adapted to receive a nose pad (21);  and wherein the right and left wire members are manually bendable (property of material(wire)), enabling a user to independently 
Regarding to claim 2, Koketsu discloses the adjustable nose pad assembly of claim 1, in a different embodiment of the reference teaches wherein right and left wire members (“6”, Fig.2) extend outwardly from the opposing side edges of the plate before extending downwardly (Figure 2).
Regarding to claims 5 and 6 , Koketsu discloses the adjustable nose pad assembly of claim 1, wherein the coupling mechanisms include holes to receive nose pads with posts, and screws to hold the posts in position; wherein the coupling mechanisms include barbed fins (Figure 7).
Regarding to claim 8, Koketsu discloses the adjustable nose pad assembly of claim 1, wherein the fasteners for mounting the plate (17) on the bridge portion (2) of the eyeglass frames (3) are threaded fasteners (thread 13a) that extend through the bridge portion (Fig. 6).

Regarding to claim 10, Koketsu discloses the adjustable nose pad assembly of claim 1, wherein the plate and the wire members are integrally formed from the same piece of metal (Figure 6).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Koketsu (US 4,113,365A) as applied to claim 1 above, in view of Saitoh (US 6,520,636 B2).
Koketsu discloses the adjustable nose pad assembly of claim 1.  However, Koketsu does not clearly disclose wherein right and left wire members bend away from the bridge portion of the eyeglass frames before extending downwardly.  Saitoh is in same field of endeavor and teaches wherein right and left wire members bend away from the bridge portion of the eyeglass frames before extending downwardly (see Figure 21, items 218, 220).  Therefore, it would have been obvious to one having ordinary skill in the art, before effective filing date of the claimed invention, to apply teaching of nose piece of Saitoh to the device of Koketsu for any selected vertical positions and angularly adjustable to comfortably fit over a wearer's nose.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Koketsu (US 4,113,365A) as applied to claim 1 above, in view of Negishi (US D329446).
.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Koketsu (US 4,113,365A) as applied to claim 1 above, in view of Fortenberry (US 3,476,468 B2).
Koketsu discloses the adjustable nose pad assembly of claim 1.  However, Koketsu does not disclose wherein the coupling mechanisms are adapted to receive physical separate nose pads or a nose pads interconnected with an upper portion adapted to rest on the central ridge of a wearer's nose.  Saitoh is in same field of endeavor and teaches wherein the coupling mechanisms are adapted to receive physical separate nose pads or a nose pads interconnected with an upper portion adapted to rest on the central ridge of a wearer's nose (see Figures 2 and 7; lines 45-59).  Therefore, it would have been obvious to one having ordinary skill in the art, before effective filing date of the claimed invention, to apply teaching of nose piece of Fortenberry to the device of Koketsu for any selected vertical positions and angularly adjustable to comfortably fit over a wearer's nose.

9 is rejected under 35 U.S.C. 103 as being unpatentable over Koketsu (US 4,113,365A) as applied to claim 1 above.
Koketsu discloses the adjustable nose pad assembly of claim 1 with said wire member (19), except for the shape or size of said wire, wherein the wire members have square or rectangular cross sections.  Since rectangular or round shape wire are common and well-known in the art, the use of rectangular shape wires would be trivial for the skilled person. Therefore, it would have been obvious to someone have ordinary skill in the art, before effective filing date of the claimed invention, to use/change selected wire shape for purpose of optimum the performance.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Koketsu (US 4,113,365A) as applied to claim 1 above, in view of Caplan (US 6,799,847 B2).
Koketsu discloses the adjustable nose pad assembly of claim 1.  However, Koketsu does not disclose wherein the lenses of the eyeglass frames include through-the-lens (TTL) oculars or loupes.  Caplan is in same field of endeavor and teaches wherein the lenses of the eyeglass frames include through-the-lens (TTL) oculars or loupes (see Figure 1).  Therefore, it would have been obvious to one having ordinary skill in the art, before effective filing date of the claimed invention, to apply teaching of a through-the-lens (TTL) oculars or loupes of Caplan to the device of Koketsu for any selected vertical positions and angularly adjustable to comfortably fit over a wearer's nose.

Allowable Subject Matter
Claims 11-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  (claim 11) the adjustable nose pad assembly of claim 1, further including one or more spacer components configured for placement between the plate and the bridge portion of the eyeglass frames to adjust the distance between the plate and the bridge portion of the eyeglass frames.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYEN TRA whose telephone number is (571)272-2343.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571)272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUYEN TRA/            Primary Examiner, Art Unit 2872